Appeal by the Town of Deerpark Zoning Board of Appeals, in a proceeding pursuant to CPLR article 78, from *536stated portions of an order of the Supreme Court, Orange County (Scarpino, J.), dated September 29, 1992.
Ordered that on the Court’s own motion, the appellant’s notice of appeal is treated as an application for leave to appeal, and leave to appeal is granted (see, CPLR 5701 [c]); and it is further,
Ordered that the order is affirmed insofar as appealed from, with costs, for reasons stated by Justice Scarpino at the Supreme Court. Mangano, P. J., Bracken, Joy and Hart, JJ., concur.